Perkins, J.
Suit upon a bill of exchange as follows :
“ $500. <£ Indianapolis, September 17, 1857.
££ At sight, Pay to the order of John Woolly, cashier, five hundred dollars, at the office of B. E. Bates, Boston, Massachusetts, for value received, and charge the same to the account of A. B. Hyde?
££ To B. S. Denney, Oloppsville, Mass?
Indorsed. “ For value received I assign the within bill of ' exchange to the Bank of Hartford County.
“John Woolly, Cashier.”
This assignment to the bank, it appears by the record, was made on September 21, 1857, for a valuable consideration, and three days before the bill was protested, that occurring on September 27.
In December, 1857, the bank commenced suit on the bill, against Hyde. In January 1858, the defendant answered. The plaintiff demurred to the answer; the demurrer was sustained, and the defendant obtained leave to amend. The original answer does not appear in the record. Upon the paragraphs of the amended answer, issues of fact were taken. At the April term, 1858, and also at the October term of that year, the cause was continued.
At the February term, 1859, the defendant obtained an *183order for a change of venue, but failed to pay the costs. At the June term, 1859, the defendant obtained a continuance to obtain the testimony of John U. Bradley, Esq. At the August term, 1859, the defendant filed interrogatories to be answered by a non-resident plaintiff. At the December term, 1859, the defendant applied for a continuance to obtain the testimony of John Woolly, Esq., and an inspection of bank-books. The continuance was refused, the cause tried, and judgment rendered for the plaintiff. The evidence is not of record. No exception was taken on the trial. The plaintiff had been baffled, about long enough.
B. L. Walpole and K Ferguson, for appellant.
J. L. Ketcham and Isaac Ooffin, for appellee.
Per Ouriam.
The judgment is affirmed, with 5 per cent, damages and costs.